Citation Nr: 1139850	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development in the form of a new VA Compensation and Pension audiological examination will be required in order to resolve this claim on its merits. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Central to the Veteran's theory of establishing this claim is that he alleges having sustained acoustic trauma in service through proximity to small arms fire from participation in combat while in the Republic of Vietnam. The Veteran's service record reflects receipt of the Combat Infantryman Badge (CIB), and a duty assignment with an infantry unit. His participation in combat during military service is therefore verified. Consequently, his assertions regarding in-service noise exposure must be accorded probative weight as proof of injury therein. See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011). 

There is a June 2007 VA audiological examination report indicating the opinion that it was not likely that the Veteran's hearing loss was related to noise exposure while in service, with the rationale being that his discharge audiogram indicated normal hearing status bilaterally. 
Unfortunately, the Board cannot ascertain from the June 2007 examiner's opinion rationale whether he accorded sufficient weight to the Veteran's combat-related noise exposure as a plausible precipitating factor of hearing loss. A new exam is therefore warranted. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of all medical care providers who treated him for hearing loss since discharge from military service. After securing the necessary release(s), the RO/AMC should obtain any outstanding records for inclusion in the claims file. 

2. The RO/AMC should schedule the Veteran for a        VA audiologist examination to determine the likely etiology of his bilateral hearing loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.         The examiner should then opine as to whether                      the Veteran's current bilateral hearing loss is at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's military service,  to include his reported in-service acoustic trauma. The VA is reminded that inasmuch as the Veteran had verified combat service in the Republic of Vietnam, the Veteran's own assertions of noise exposure consistent with the circumstances of his combat service must be accepted as evidence of in-service injury.  


The examiner should include in the examination report  the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim for service connection for bilateral hearing loss based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

